FILED
                             NOT FOR PUBLICATION                            MAR 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FERNANDO ARANDA,                                  No. 08-17600

               Plaintiff - Appellant,             D.C. No. 2:07-cv-02211-FCD-
                                                  DAD
  v.

ELIZABETH MEYERS; et al.,                         MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                    Frank C. Damrell, Jr., District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

       Fernando Aranda, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging improper

electronic surveillance within the prison and a conspiracy to poison him. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213
F.3d 443, 447 (9th Cir. 2000), and we affirm.

       The district court properly dismissed the surveillance claim because

Aranda’s allegations regarding the prison’s use of electronic surveillance do not

state a Fourth Amendment claim. See Hudson v. Palmer, 468 U.S. 517, 527-28

(1984) (“A right of privacy in traditional Fourth Amendment terms is

fundamentally incompatible with the close and continual surveillance of inmates

and their cells required to ensure institutional security and internal order.”).

       The district court properly dismissed the conspiracy claim because Aranda’s

allegations do not indicate that the defendant correctional officers conspired to

poison Aranda’s coffee, threaten him, or falsely accuse him of being a child

molester. See Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004)

(“[T]he court [is not] required to accept as true allegations that are merely

conclusory, unwarranted deductions of fact, or unreasonable inferences.”) (internal

quotation marks and citation omitted).

       The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over any state-law claims after properly dismissing the

federal claims. See Bryant v. Adventist Health Sys./West, 289 F.3d 1162, 1169 (9th

Cir. 2002).


DS/Research                                 2                                      08-17600
       Aranda’s remaining contentions are unpersuasive.

       AFFIRMED.




DS/Research                             3                 08-17600